        Case: 3:19-cv-00434-JZ Doc #: 1-1 Filed: 02/27/19 1 of 5. PageID #: 29



Lake Erie Bill of Rights Charter Amendment
Department of Law
                                       ORD. 497-18

        Providing for the submission to the electors of the City of Toledo at a special
        election on February 26, 2019, an amendment to the Charter of the City of
        Toledo for the purpose of adding a new Section to the Charter entitled “Lake
        Erie Bill of Rights”; and declaring an emergency.

        Be it ordained by the Council of the City of Toledo:

         SECTION 1. Whereas, the Clerk of Council has received the adequate number of petition
signatures as required by law for the following proposed Charter amendment to be submitted to the
electors of the City of Toledo and pursuant to the Charter and the Constitution of the State of Ohio,
the Toledo City Council hereby presents the proposed amendment for consideration and for
certification to the Board of Elections of Lucas County, Ohio.

       SECTION 2. That the amendment to the Charter of the City of Toledo, as hereinafter set forth,
be submitted to the electors of said City at a special election to be held on February 26, 2019, pursuant
to Ohio law and the Charter of the City of Toledo.

        SECTION 3. That the amendment reads as follows:

                                 “LAKE ERIE BILL OF RIGHTS

 ESTABLISHING A BILL OF RIGHTS FOR LAKE ERIE, WHICH PROHIBITS
 ACTIVITIES AND
 PROJECTS THAT WOULD VIOLATE THE BILL OF RIGHTS

 We the people of the City of Toledo declare that Lake Erie and the Lake Erie watershed
 comprise an ecosystem upon which millions of people and countless species depend for health,
 drinking water and survival. We further declare that this ecosystem, which has suffered for
 more than a century under continuous assault and ruin due to industrialization, is in imminent
 danger of irreversible devastation due to continued abuse by people and corporations enabled
 by reckless government policies, permitting and licensing of activities that unremittingly create
 cumulative harm, and lack of protective intervention. Continued abuse consisting of direct
 dumping of industrial wastes, runoff of noxious substances from large scale agricultural
 practices, including factory hog and chicken farms, combined with the effects of global climate
 change, constitute an immediate emergency.

 We the people of the City of Toledo find that this emergency requires shifting public
 governance from policies that urge voluntary action, or that merely regulate the amount of
 harm allowed by law over a given period of time, to adopting laws which prohibit activities
 that violate fundamental rights which, to date, have gone unprotected by government and
 suffered the indifference of state-chartered for-profit corporations.

                                                   1


                                                                                EXHIBIT A
      Case: 3:19-cv-00434-JZ Doc #: 1-1 Filed: 02/27/19 2 of 5. PageID #: 30




We the people of the City of Toledo find that laws ostensibly enacted to protect us, and to foster
our health, prosperity, and fundamental rights do neither; and that the very air, land, and water –
on which our lives and happiness depend – are threatened. Thus it has become necessary that
we reclaim, reaffirm, and assert our inherent and inalienable rights, and to extend legal rights to
our natural environment in order to ensure that the natural world, along with our values, our
interests, and our rights, are no longer subordinated to the accumulation of surplus wealth and
unaccountable political power.

We the people of the City of Toledo affirm Article 1, Section 1, of the Ohio State Constitution,
which states: “All men are, by nature, free and independent, and have certain inalienable
rights, among which are those of enjoying and defending life and liberty, acquiring,
possessing, and protecting property, and seeking and obtaining happiness and safety.”

We the people of the City of Toledo affirm Article 1, Section 2, of the Ohio State
Constitution, which states: “All political power is inherent in the people. Government is
instituted for their equal protection and benefit, and they have the right to alter, reform, or
abolish the same, whenever they may deem it necessary; and no special privileges or
immunities shall ever be granted, that may not be altered, revoked, or repealed by the
general assembly.”

And since all power of governance is inherent in the people, we, the people of the City of
Toledo, declare and enact this Lake Erie Bill of Rights, which establishes irrevocable rights for
the Lake Erie Ecosystem to exist, flourish and naturally evolve, a right to a healthy
environment for the residents of Toledo, and which elevates the rights of the community and its
natural environment over powers claimed by certain corporations.

Section 1 – Statements of Law – A Community Bill of Rights

   (a) Rights of Lake Erie Ecosystem. Lake Erie, and the Lake Erie watershed, possess the
   right to exist, flourish, and naturally evolve. The Lake Erie Ecosystem shall include all
   natural water features, communities of organisms, soil as well as terrestrial and aquatic sub
   ecosystems that are part of Lake Erie and its watershed.

   (b) Right to a Clean and Healthy Environment. The people of the City of Toledo possess
   the right to a clean and healthy environment, which shall include the right to a clean and
   healthy Lake Erie and Lake Erie ecosystem.

   (c) Right of Local Community Self-Government. The people of the City of Toledo possess
   both a collective and individual right to self-government in their local community, a right to
   a system of government that embodies that right, and the right to a system of government
   that protects and secures their human, civil, and collective rights.

   (d) Rights as Self -Executing. All rights secured by this law are inherent, fundamental,
   and unalienable, and shall be self-executing and enforceable against both private and

                                                 2
     Case: 3:19-cv-00434-JZ Doc #: 1-1 Filed: 02/27/19 3 of 5. PageID #: 31



   public actors. Further implementing legislation shall not be required for the City of
   Toledo, the residents of the City, or the ecosystems and natural communities protected
   by this law, to enforce all of the provisions of this law.

Section 2 – Statements of Law – Prohibitions Necessary to Secure the Bill of Rights

   (a) It shall be unlawful for any corporation or government to violate the rights
   recognized and secured by this law. “Corporation” shall include any business entity.
   (b) No permit, license, privilege, charter, or other authorization issued to a corporation, by
   any state or federal entity, that would violate the prohibitions of this law or any rights
   secured by this law, shall be deemed valid within the City of Toledo.

Section 3 – Enforcement

   (a) Any corporation or government that violates any provision of this law shall be guilty of
   an offense and, upon conviction thereof, shall be sentenced to pay the maximum fine
   allowable under State law for that violation. Each day or portion thereof, and violation of
   each section of this law, shall count as a separate violation.

   (b) The City of Toledo, or any resident of the City, may enforce the rights and prohibitions
   of this law through an action brought in the Lucas County Court of Common Pleas,
   General Division. In such an action, the City of Toledo or the resident shall be entitled to
   recover all costs of litigation, including, without limitation, witness and attorney fees.

   (c) Governments and corporations engaged in activities that violate the rights of the Lake
   Erie Ecosystem, in or from any jurisdiction, shall be strictly liable for all harms and rights
   violations resulting from those activities.

   (d) The Lake Erie Ecosystem may enforce its rights, and this law’s prohibitions, through an
   action prosecuted either by the City of Toledo or a resident or residents of the City in the
   Lucas County Court of Common Pleas, General Division. Such court action shall be
   brought in the name of the Lake Erie Ecosystem as the real party in interest. Damages shall
   be measured by the cost of restoring the Lake Erie Ecosystem and its constituent parts at
   least to their status immediately before the commencement of the acts resulting in injury,
   and shall be paid to the City of Toledo to be used exclusively for the full and complete
   restoration of the Lake Erie Ecosystem and its constituent parts to that status.




                                                 3
       Case: 3:19-cv-00434-JZ Doc #: 1-1 Filed: 02/27/19 4 of 5. PageID #: 32



 Section 4 – Enforcement – Corporate Powers

     (a) Corporations that violate this law, or that seek to violate this law, shall not be deemed
     to be “persons” to the extent that such treatment would interfere with the rights or
     prohibitions enumerated by this law, nor shall they possess any other legal rights, powers,
     privileges, immunities, or duties that would interfere with the rights or prohibitions
     enumerated by this law, including the power to assert state or federal preemptive laws in
     an attempt to overturn this law, or the power to assert that the people of the City of Toledo
     lack the authority to adopt this law.

     (b) All laws adopted by the legislature of the State of Ohio, and rules adopted by any State
     agency, shall be the law of the City of Toledo only to the extent that they do not violate
     the rights or prohibitions of this law.

 Section 5 – Effective Date and Existing Permit Holders

 This law shall be effective immediately on the date of its enactment, at which point the law
 shall apply to any and all actions that would violate this law regardless of the date of any
 applicable local, state, or federal permit.

 Section 6 – Severability

 The provisions of this law are severable. If any court decides that any section, clause,
 sentence, part, or provision of this law is illegal, invalid, or unconstitutional, such decision
 shall not affect, impair, or invalidate any of the remaining sections, clauses, sentences, parts,
 or provisions of the law. This law would have been enacted without the invalid sections.

 Section 7 – Repealer

 All inconsistent provisions of prior laws adopted by the City of Toledo are hereby repealed,
 but only to the extent necessary to remedy the inconsistency.”

        SECTION 4. That the foregoing amendment shall take effect immediately upon approval by
the electors of the foregoing amendment and in accordance with provisions in the said amendment.
The Clerk of Council is hereby ordered and directed to provide a copy hereof to the Ohio Secretary
of State, within thirty (30) days after such vote of approval by the electors.

        SECTION 5. The Clerk of Council is hereby ordered and directed to certify to the Board of
Elections of Lucas County, Ohio, the enactment of this Ordinance for the submission of the aforesaid
amendment at an election to be held at the time hereinabove mentioned, and the Clerk is directed to
request the said Board of Elections to provide for the submission of the question of adopting the said
amendment at the said election. The Clerk of Council is further ordered and directed to cause the
publication of the full text of the proposed charter amendment once a week for not less than two (2)
consecutive weeks in a newspaper published in the City of Toledo, with the first publication thereof
being at least fifteen (15) days prior to the election at which the amendment is to be submitted to the
                                                  4
        Case: 3:19-cv-00434-JZ Doc #: 1-1 Filed: 02/27/19 5 of 5. PageID #: 33



electors.

       SECTION 6. It is hereby found and determined that all formal actions of this Council
concerning and relating to the Adoption of this Ordinance were taken in an open meeting of this
Council, and that all deliberations of this Council and any of its committees that resulted in such
formal action were in meetings open to the Public, in compliance with all legal requirements for open
meetings, including section 121.22, Ohio Revised Code.

        SECTION 7. That this Ordinance hereby is declared to be an emergency measure and shall be
in force and effect from and after its adoption. The reason for the emergency lies in the fact that same
is necessary for the immediate preservation of the public peace, health, safety and property, and for
the further reason that the Ordinance must be immediately effective in order to permit the question of
the aforesaid Charter amendment to be submitted at the next available election pursuant to Ohio law;
wherefore this Ordinance shall be in force and effect immediately upon its adoption.

Vote on emergency clause: yeas 11, nays 0.

Passed: December 4, 2018, as an emergency measure: yeas 11, nays 0.

Attest:
Gerald E. Dendinger            Matt Cherry
Clerk of Council               President of Council

Approved:                      December 7, 2018
                               Wade Kapszukiewicz
                               Mayor




                                                   5
